Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 1 of 26 Page ID #:1634


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                           Court Reporter:
             Rita Sanchez                            Not Reported

             Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
             None Present                            None Present

   Proceedings (In Chambers): ORDER RE: PLAINTIFF R. ALEXANDER
                              ACOSTA’S MOTION FOR DEFAULT JUDGMENT
                              AGAINST DEFENDANTS RIVERSTONE CAPITAL
                              LLC; NEXGEN INSURANCE SERVICES, INC.;
                              AND NGI BROKERAGE SERVICES, INC. [44];
                              INDEPENDENT FIDUCIARY’S MOTION TO
                              APPROVE ITS [PROPOSED] ORDERLY PLAN OF
                              LIQUIDATION AND FOR ORDER PROVIDING
                              ALL WRITS ACT PROTECTION [48]

         Before the Court are two motions:

         First, there is Plaintiff Secretary of Labor R. Alexander Acosta’s Motion for
   Default Judgment Against Defendants Riverstone Capital LLC; NexGen Insurance
   Services, Inc.; and NGI Brokerage Services, Inc. (the “Corporate Defendants”), filed
   on March 25, 2019 (the “Default Motion”). (Docket No. 44). No opposition to the
   Default Motion was filed. Counsel for the Secretary attended and no one purporting to
   represent Corporate Defendants appeared at the hearing.

         Second, there is the Independent Fiduciary’s Motion to Approve Its [Proposed]
   Orderly Plan of Liquidation and for Order Providing All Writs Act Protection (the
   “Liquidation Motion”), filed on March 29, 2019. (Docket No. 48). The various
   objections to the Liquidation Motion are discussed below.



   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 2 of 26 Page ID #:1635


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
        The Court has read and considered the papers filed in connection with the two
   motions and held a hearing on April 29, 2019.

           For the reasons discussed below, the motions are ruled upon as follows:

         The Default Motion is GRANTED. The Secretary has satisfied all procedural
          and substantive requirements for a default judgment. Moreover, the request to
          recover the Corporate Defendants’ remaining funds to pay unpaid claims and
          injunctive relief is reasonable; and

         The ruling on the Liquidation Motion is DEFFERED. The Independent
          Fiduciary’s proposed liquidation plan will be revised to address, among other
          issues, various amendments to paragraphs 3 and 5, revision to the Court’s
          involvement in the final determination of disputed claims, and new timelines for
          a two-track process for employers with and without stop loss coverage.

   I.      BACKGROUND

         The facts and procedural history are well known to the parties. Therefore, the
   Court will limit its recitation of facts to those necessary for context.

          On February 1, 2019, the Secretary commenced this action against the Corporate
   Defendants, James C. Kelly, Travis O. Bugli, Robert Clarke, and Erik Manqueros
   (together with the Corporate Defendants, “Defendants”). (Complaint ¶ 8 (Docket No.
   1)). In the Complaint, the Secretary alleges various violations of the Employee
   Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. (Id.
   ¶¶ 50–102). The Secretary specifically seeks to “remedy breaches of [Defendants’
   ERISA] fiduciary duties committed in the course of their management of a multiple
   employer welfare arrangement (‘MEWA’).” (Id. ¶ 1).

          The Secretary alleges that, as of November 2018, Defendants have discretionary
   authority over approximately 112 separate self-funded ERISA-covered plans (the
   “Participating Plans”) that cover approximately 16,303 participants, as well as an
   additional 7 non-ERISA plans that cover approximately 2,384 people. (Id.). The
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 3 of 26 Page ID #:1636


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   Secretary alleges that contrary to their misleading statements that they “merely
   provided administrative services to the separate Participating Plans,” Defendants
   actually “administer the Participating Plans as a single self-funded MEWA.” (Id.).
   Moreover, funds for the Participating Plans are alleged to have been “commingled and
   used to pay for the claims of other Participating Plans” and premiums were ordered to
   be deposited directly into Defendants’ corporate accounts. (Id.).

          Defendants are alleged to have “operated the [Participating Plans] in a manner
   likely to result in having insufficient funds to pay claims.” (Id. ¶ 2). For example,
   Defendants “intentionally set premiums at rates below the market for fully insured
   plans that provided similar coverage” and that these rates were not approved by an
   actuary and were not actuarially sound. (Id.). Moreover, Defendants “charged
   exorbitant fees,” such as 20% in management fees and up to 25% in broker and other
   administrative fees. (Id. ¶ 3).

         In light of the low premiums and high fees, the MEWA has “fallen seriously
   behind in paying claims” and the gap between the amount of unpaid claims and the
   amount the MEWA has on hand to pay claims has become urgent. (Id. ¶ 4). As of
   December 27, 2018, the MEWA “had accumulated approximately $24 million in
   processed but unpaid claims despite the fact that the MEWA has very low reserves and
   only collects about $4–6 million in premiums per month.” (Id.). As a result,
   employees on the plans have been “saddled with thousands of dollars in unpaid
   medical claims – with some facing escalating collections actions and others threatened
   with not being able to obtain life-saving medical treatment.” (Id.).

          Through this action, the Secretary seeks to “restore plan losses, to recover unjust
   profits, and to obtain other remedial and equitable relief.” (Id. ¶ 7).

   II.   THE DEFAULT MOTION

        Through the Default Motion, the Secretary seeks default judgment against the
   Corporate Defendants. (Default Mot. at 1).


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 4 of 26 Page ID #:1637


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
         A.     Service and Other Procedural Requirements

         Having reviewed the filings in this action, the Court is satisfied that the Secretary
   has met all procedural requirements for obtaining a default judgment against the
   Corporate Defendants.

        On February 6, 2019, the Secretary’s service processor served the Corporate
   Defendants by leaving a copy of the Summons, Complaint, and other relevant
   documents, with Priti Patel at 4900 California Avenue, Tower A, Suite 420,
   Bakersfield, California 93309. (Docket Nos. 17–19). Ms. Patel is described as the
   “Human Resources Manager” for the Corporate Defendants. (Id.).

          Accordingly, the Court is satisfied that the Corporate Defendants received actual
   notice of this lawsuit under Federal Rule of Civil Procedure 4(h)(1)(A) and California
   Code of Civil Procedure section 416.10(b).

          As a matter of discretion, the Court also requires that a plaintiff serve a motion
   for default judgment on the relevant defendant(s). The Court does not require service
   under Rule 4, but does require that the service is reasonably likely to provide notice to
   the defendant(s). On March 25, 2019, the Secretary served the Motion on the
   Corporate Defendants via U.S. mail. (Default Mot. at 2; Declaration of Grace A. Kim
   “Kim Decl.”) ¶ 16 (Docket No. 44-2)). The Court is therefore satisfied that the
   Corporate Defendants have actual notice of the Motion.

          Federal Rule of Civil Procedure 55(b) permits a court-ordered default judgment
   following the entry of default by the Clerk under Rule 55(a). Having reviewed the
   filings in this action, the Court determines that the procedural requirements imposed by
   Federal Rule of Civil Procedure 55 and Local Rule 55-1 are met as to the Corporate
   Defendants: (1) the Clerk entered their default on March 12, 2019; (2) they failed to
   respond to the Complaint; (3) they are not infants or incompetent persons; (4) they are
   not serving in the military and thus the Service Members Civil Relief Act does not
   apply; and (5) Plaintiff served them with notice of the Motion and supporting papers
   on March 25, 2019, in a manner deemed appropriate by the Court. (See Docket No.
   38; Kim Decl. ¶¶ 14–16).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 5 of 26 Page ID #:1638


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
         Accordingly, the Secretary has satisfied the procedural requirements for
   obtaining entry of a default judgment.

         B.     The Eitel Factors

          The choice as to whether a default judgment should be entered is at the sole
   discretion of the trial court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
   The Ninth Circuit has determined that a court should consider seven discretionary
   factors before rendering a decision on motion for default judgment. Eitel v. McCool,
   782 F.2d 1470, 1471–72 (9th Cir. 1986).

           The seven factors are: (1) the possibility of prejudice to the plaintiff, (2) the
   merits of the plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the
   sum of money at stake in the action, (5) the possibility of a dispute concerning material
   facts, (6) whether the default was due to excusable neglect, and (7) the strong policy
   underlying the Federal Rules of Civil Procedure favoring a decision on the merits. Id.

         The Court determines that, with the exception of the strong policy favoring a
   decision on the merits, which is not dispositive, the Eitel factors weigh in favor of
   granting the Motion.

         C.     Remedies

          Having determined that default judgment is appropriate, the Court next must
   consider remedies. The Secretary seeks to recover the Corporate Defendants’
   remaining funds to pay Riverstone MEWA claims and injunctive relief. (See Compl.
   at Prayer for Relief; Default Mot. at 9–10). The Secretary’s request is proper because
   it does not “differ in kind from, or exceed in amount, what is demanded in the
   pleadings.” Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1051 (N.D.
   Cal. 2010) (quoting Fed. R. Civ. P. 54(c)).




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 6 of 26 Page ID #:1639


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
               1.     Recovery of remaining funds

          The Secretary first seeks an order from the Court “[r]equiring [the Corporate]
   Defendants to restore all losses they caused to the Participating Plans.” (Default Mot.
   at 9 (citing Compl. at Prayer for Relief)). The Secretary explains that through their
   ERISA violations, the Corporate Defendants “caused Riverstone MEWA participants
   to incur millions of dollars in unpaid claims,” and the Secretary simply “seeks recovery
   of any remaining sources of [the Corporate] Defendants’ funds for purposes of paying
   Riverstone MEWA claims to the greatest extent feasible.” (Id. at 10).

         Because the Court views as persuasive the Secretary’s claims that the Corporate
   Defendants have violated their fiduciary duties and ERISA, the Court finds it
   appropriate to grant the requested relief as to the recovery of the remaining funds.

               2.     Injunctive relief

        The Secretary also requests a permanent injunction against the Corporate
   Defendants. (Id. at 9). The Secretary specifically seeks to enjoin the Corporate
   Defendants from, among other things, the following:

       Serving as fiduciaries, service providers, trustees, and administrators of the
        MEWA and Participating Plans;

       Coercing, intimidating, interfering with or attempting to coerce, intimidate, or
        interfere with the Independent Fiduciary or with the agents, employees, and
        representatives of the Independent Fiduciary;

       Cooperating fully with the Independent Fiduciary by (1) delivering or otherwise
        making available to the Independent Fiduciary all books, records, bank accounts,
        and documents of every nature relating in any manner to the management and
        operation of the MEWA and Participating Plans; (2) authorizing third parties in
        possession of documents or information relevant to the MEWA and Participating
        Plans’ administration and management to turn over such documents and
        information to the Independent Fiduciary; and (3) facilitating the transfer of
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 7 of 26 Page ID #:1640


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
             possession and control of the assets of the MEWA and Participating Plans to the
             Independent Fiduciary;

       Providing to the Independent Fiduciary all bank account numbers and financial
        institution information holding any assets of the MEWA and Participating Plans
        within seven business days of the entry of this Order; and

       Terminating any contracts or agreements for services that they jointly and
        severally, have or have had with any entities relating to the MEWA and
        Participating Plans and may not receive additional monies or compensation due
        under any such contracts or agreements for service;

   (See Proposed Order (Docket No. 44-4)).

         As noted by the Secretary, ERISA specifically authorizes the removal of a
   breaching fiduciary, as follows:

             Any person who is a fiduciary with respect to a plan who breaches any of
             the responsibilities, obligations, or duties imposed upon fiduciaries by this
             subchapter shall be personally liable to make good to such plan any losses
             to the plan resulting from each such breach, and to restore to such plan
             any profits of such fiduciary which have been made through use of assets
             of the plan by the fiduciary, and shall be subject to such other equitable
             or remedial relief as the court may deem appropriate, including removal
             of such fiduciary.

   29 U.S.C. § 1109(a) (emphasis added); see Donovan v. Mazzola, 716 F.2d 1226, 1238–
   39 (9th Cir. 1983), cert. denied, 464 U.S. 1040 (1984) (“In enacting ERISA Congress
   intended to provide courts with the broad and flexible equitable remedies of traditional
   trust law in cases involving breaches of fiduciary duty.”).

             The Court thus finds it appropriate to grant the Secretary’s requested injunctive
   relief.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              7
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 8 of 26 Page ID #:1641


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
          Accordingly, the Default Motion is GRANTED.

   III.   THE LIQUIDATION MOTION

         Through the Liquidation Motion, the Independent Fiduciary (“IF”) seeks
   approval for its proposed liquidation plan. (Liquidation Mot. at 1).

          A.    Summary of Proposed Liquidation Plan

         The IF first notes that “financial status of the Riverstone MEWA is dire – some
   $36 million in unpaid claims and some approximate $3.5 million of assets that might
   be available to pay out of the Riverstone MEWA Liquidation Estate.” (Liquidation
   Mot. at 6; Declaration of Robert E. Moore, Jr. Dated March 29, 2019 (“Moore Decl.”)
   ¶¶ 3–4 (Docket No. 48-1)).

          The IF notes that it is charged with “design[ing] and implement[ing] a fair
   process for paying out covered claims to the extent feasible.” (Liquidation Mot. at 6).
   The IF also notes that what constitutes a “fair process for paying out covered claims to
   the extent feasible” will “not doubt be open to debate and criticism from self-interested
   groups.” (Id.). The IF states that one “simple and sweet” way for liquidation is to
   “simply add up the processed claims in the aggregate and make a pro-rata distribution
   of cents on the dollar from the assets it controls.” (Id. at 6–7). But the IF also
   correctly recognizes that such a plan “would likely expose the employee participants,
   and perhaps the employer groups, to collection actions from medical providers and
   would likely frustrate efforts by the employers which have viable stop loss coverage
   from having eligible claims to make to the stop loss insurer.” (Id. at 7).

         In proposing the liquidation plan, the IF states that it is guided by the following
   considerations:

       The employee participants, who “are truly the most innocent of victims” in this
        situation and should be protected to the fullest extent possible;


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              8
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 9 of 26 Page ID #:1642


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.

       The fact that the sponsoring employers entered into what has been held as a self-
        funded MEWA;

       The Participating Plans’ documents applicable to the sponsoring employers
        providing that the sponsoring employer shall pay benefits and administrative
        expenses; and

       The Complaint filed in this action by the Secretary stating that contractual
        documents between the Riverstone MEWA and employers indicate that the
        participating employers were responsible to cover any underfunding of claims.

   (Id.).

           With these considerations in mind, the IF’s proposed liquidation plan first
   contemplates a calculation of the total unpaid claims. The existing third-party
   administrators will “process all claims received with dates of service through the date
   upon which the particular sponsoring employer either was terminated from the Plan
   (e.g. the date through which premiums/premium equivalents/contributions were paid)
   or through the March 8, 2019 termination date[,] whichever is later.” (Id. at 8). The
   third-party administrators will then provide each employer with a “claims run” of those
   unpaid claims. (Id.). Each sponsoring employer will be instructed to pay the unpaid
   claims of its employee participants, through the applicable third-party administrator, to
   the applicable medical care provider(s) and obtain releases from those providers. (Id.
   at 8–9). The sponsoring employers can use the existing third-party administrator in
   “contacting the particular medical providers and reaching agreements as to the amount
   of unpaid claims to be paid (e.g. negotiating down the unpaid amount, repricing, etc.).”
   (Id. at 9).

         Meanwhile, the third-party administrators are currently processing, and will
   continue to process, claims and establishing processed, adjudicated (but unpaid)
   amounts for those claims. (Id.). The proposed liquidation plan establishes a deadline
   of May 7, 2019, after which “no further medical claims will be accepted from any
   source by the third-party administrators for processing.” (Id.). Though the proposed

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 10 of 26 Page ID #:1643


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   liquidation plan contemplates that “the processing of claims received by the third-party
   administrators is, and will continue to be, ‘on-going’,” final unpaid claims runs will be
   provided to each sponsoring employer by no later than June 1, 2019. (Id.).

         Each sponsoring employer will then have until July 15, 2019, to either (1) pay
   the unpaid claims amounts or (2) make agreements with and paid the relevant medical
   care providers the agreed upon amounts, as well as securing releases from those
   medical care providers. (Id.). If an employer does not pay, or partially pays, the
   unpaid claims for medical care provided to its employee participants, then the IF will
   “make demand upon the sponsoring employer to pay such amount, as shown on the
   unpaid claims runs.” (Id.). And if the demand is not addressed, the IF will consider
   bringing an action(s) against the non-responsive employer(s). (Id.).

           The proposed liquidation plan contemplates a Proof of Claim procedure whereby
   the “claims by sponsoring employers who paid the unpaid claims amounts, other
   medical care related claims and non-medical care related claims will be received by the
   IF” by no later than August 15, 2019. (Id.). Within 30 days of the Court’s approval of
   the proposed liquidation plan, the IF “will post on the website [these Proof of Claim]
   Forms, along with instructions for use by sponsoring employers, employee participants
   and medical providers in submitting a claim as against the Riverstone MEWA assets.”
   (Id. at 9–10). The IF will also “mail to those persons or entities, of who/which it is
   aware that may have a non-medical related claim, a [Proof of Claim] Form with
   instructions.” (Id. at 10).

          The IF will then “review, adjudicate and issue a determination of the [Proof of
   Claim] claim to the claimant.” (Id.). If any Proof of Claim claimant “is dissatisfied
   with the IF’s determination of the [Proof of Claim],” the IF will also provide
   instructions setting forth “procedure[s] . . . to request reconsideration.” (Id.). And if
   the claimant is “further dissatisfied,” then the claimant may be able to “petition this
   Court for review and final determination.” (Id.).

         The proposed liquidation plan also notes that the IF “will review information
   regarding potential claims or causes of action to be brought in the effort to increase the

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 11 of 26 Page ID #:1644


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   amount of assets available to pay claims and administrative expenses.” (Id.). The
   proposed liquidation plan finally states that “upon completion of the [Proof of Claim]
   process and upon the completion of any asset recovery efforts, the IF will submit to the
   Court a plan of distribution of available assets for the Court to approve.” (Id.).

         B.     Non-Opposition to the Proposed Liquidation Plan

          On April 1, 2019, the Secretary filed a Notice of Non-opposition to the
   Liquidation Motion, indicating that representatives for the Secretary “have reviewed
   the [IF’s Liquidation Motion] and related documents and do not object to the requests
   contained therein.” (See Docket No. 49 (citations omitted)). At the hearing, the
   Secretary reiterated his non-opposition to the Liquidation Motion.

          At the hearing, the Secretary and the IF maintained that the Court should
   approve the proposed liquidation plan, including the specific provision that permits a
   dissatisfied claimant to “petition this Court for review and final determination” of a
   disputed claim. The Secretary and the IF noted that while such a specific provision is
   not typical, similar provisions have been approved by other district courts. The
   Secretary specifically stated that there will likely be additional issues that come up
   during the claims adjudication process that the IF will need to deal with, and having
   the Court’s involvement on the “front end” would be beneficial to all parties and non-
   parties and to resolve issues more quickly.

          Having reviewed the proposed liquidation plan and listened to the arguments at
   the hearing, the Court is not convinced that it will likely approve the revised
   liquidation plan with this specific provision. As both the Secretary and the IF indicated
   at the hearing, the inclusion of such a provision is not typical. The fact that other
   district courts have approve similar provisions is insufficient to explain why it should
   be approved in this action. And as indicated at the hearing, the Court is particularly
   concerned that such a process would be too administratively difficult and extremely
   time-consuming. While an alternative may be to appoint a Special Master, that would
   not serve the goal of avoiding further depletion of the Riverstone MEWA assets. The
   IF should keep this discussion in mind when proposing the revised liquidation plan.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 12 of 26 Page ID #:1645


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
         C.     Opposition to the Proposed Liquidation Plan

          On April 8, 2019, Nations Reliable Lending, LLC (“NRL”) filed an Opposition
   to the Liquidation Motion. (Docket No. 55). The IF replied to NRL’s Opposition on
   April 15, 2019. (Docket No. 61). The Secretary also filed a Statement of Position with
   respect to NRL’s Opposition. (Docket No. 60). Here, the Court will address only the
   arguments not discussed in connection with NRL’s (and the other objectors’)
   objections. See infra.

         NRL raises the following two points:

          First, the sponsoring employers are “required to obtain releases from all
   providers,” but should not be required to do so. (NRL’s Opp. at 6). NRL states that in
   many cases, the amounts due to a provider are small and are less than $20. (Id.). NRL
   contends that it is “unlikely that providers in those cases will be responsive to requests
   for releases.” (Id.). Instead of requiring releases from all providers in all instances,
   NRL proposes that “releases should be obtained only on claims that are settled for less
   than the amount due, and releases should not be required to shield plan participants and
   beneficiaries from their out of pocket payment obligations.” (Id.).

          In response, the IF agrees that the proposed liquidation plan appears to “require[]
   that the Sponsoring Employer secure releases from the medical provider in all cases,
   not just those in which reduced negotiated claim amounts are secured.” (IF’s Response
   to NRL at 2). The IF proposes that it “will amend the (Proposed) Orderly Plan of
   Liquidation accordingly.” (Id.). The IF proposes that paragraph 3 in the proposed
   liquidation plan be stricken and replaced with newly drafted language provided in the
   Response to NRL’s Objection. (Id. at 2–3).

          Second, NRL argues that its “contract with Riverstone required Riverstone to
   pay all claims,” so NRL did not agree to pay any shortfall in claims, or pay any
   administrative expenses.” (NRL’s Opp. at 6). Moreover, other Participating Plans
   may have different terms. So, to the extent that NRL has a different contract with
   Riverstone than do other sponsoring employers, NRL “may have a stronger claim to

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              12
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 13 of 26 Page ID #:1646


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   reimbursement than other plans” and it “does not appear that the IF has any mechanism
   in place to determine how reimbursement can be made equitably.” (Id.).

         In response, the IF notes that to the extent NRL has a “side deal between [itself]
   and Riverstone,” that agreement does “not set forth the obligations of NRL regarding
   the NRL employee benefits plan over which the [IF] is in control.” (IF’s Response to
   NRL at 3). Rather, the operative document for the NRL employee benefits plan is the
   Plan Document and the Summary Plan Description, which make clear that the NRL
   employee benefit plan is self-funded and that “the costs and benefits owed are the
   responsibility of NRL.” (Id. at 3–4). The Secretary’s Statement also supports this
   conclusion, noting that NRL “overlooks the controlling Plan Document and Summary
   Plan Description clearly explaining that NRL’s plan was a self-funded plan, that NRL
   was responsible for paying employee health claims, and naming NRL as plan
   administrator and fiduciary.” (Secretary’s Statement at 2).

         Accordingly, the NRL employee benefit plan—which is what the IF is to
   enforce—clearly shows that NRL is responsible for costs and claims.

         D.     Objections to the Proposed Liquidation Plan

         The Court has received several objections to the IF’s proposed liquidation plan
   and addresses them below.

                1.    Hard Rock’s Objection

          On April 8, 2019, SCE Partners, LLC d/b/a Hard Rock Hotel and Casino Sioux
   City (“Hard Rock”) filed an Objection. (Docket No. 51). The IF replied to Hard
   Rock’s Objection on April 15, 2019. (Docket No. 65). Hard Rock objects to the
   various deadlines proposed by the IF. The Court overrules Hard Rock’s objection
   based on the proposed amendment.

         Hard Rock is an employer of “approximately 215 employees” and was formerly
   covered by the Riverstone MEWA since March 2018. (Hard Rock’s Objection at 2).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              13
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 14 of 26 Page ID #:1647


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   Hard Rock paid “its insurance premiums to the Riverstone MEWA through March 31,
   2019, with the final premium of $94,527 paid on February 25, 2019.” (Id.).

          Hard Rock primarily objects to the various deadlines proposed by the IF. Hard
   Rock specifically explains that, pursuant to the terms of its agreement, its employees
   “have 365 days to submit claims from the date of service.” (Id.). Accordingly, its
   employees could submit claims for services rendered as late as March 8, 2020, even
   though the proposed liquidation plan would calculate claims runs through only March
   8, 2019. (Id.). Moreover, Hard Rock points out that an employee can appeal certain
   adverse determination for up to 165 days, extending the time that for claims
   determination to August 20, 2020. (Id. at 2–3). Hard Rock objects to the proposed
   liquidation plan as “unrealistic and insufficient to allow [it] to determine its actual
   universe of Employees’ claims which will have to be paid out pursuant to applicable
   deadlines.” (Id. at 7).

           In response, the IF first notes that Hard Rock “does not contest that it, as a
   Sponsoring Employer in the Riverstone MEWA, is liable to pay the unpaid medical
   claims of its participating employees.” (IF’s Response to Hard Rock’s Objection at 2).
   The IF then explains that Hard Rock’s reliance on ERISA regulations is misplaced.
   (Id. at 3–4). For example, Hard Rock “conflates the Proposed Liquidation Plan’s run-
   off period with the Plan’s and ERISA’s claims and appeals procedures.” (Id. at 5).
   Moreover, there is “[n]othing in ERISA (or any other law of which the Independent
   Fiduciar[y] or its counsel are aware) mandates the Plan to allow participants a window
   of 365 days after the rendering of healthcare services to object to an [adverse
   determination].” (Id. at 5). The IF explains that the “purpose of such a window is to
   ensure that participants file claims to object . . . within a reasonable time after the
   medical expense is incurred.” (Id.). The IF finally states that to “address Hard Rock’s
   concerns, [it] is willing to consider a Plan amendment to change that objection-filing
   window to a lesser number of days.” (Id.). But for the reasons discussed below, the
   Court concludes that such an amendment is unnecessary.

         The IF offers three reasons why the proposed timeline is adequate, which the
   Court finds substantially, though not entirely, convincing:
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              14
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 15 of 26 Page ID #:1648


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
         First, a protracted liquidation process would materially increase the
   administrative costs associated with that process, draining away funds that could be
   used to pay claims against the liquidation estate. (Id. at 6). If the IF were to adopt
   Hard Rock’s proposal, then third-party administrators are “on line” (and having to pay
   unpaid claims) for well over a year. (Id.).

          Second, the IF explains that the proposed timelines are necessary to “ensure that
   eligible stop loss claims can be submitted to the stop loss carrier for those Sponsoring
   Employers which have that coverage intact.” (Id.). To the IF’s understanding, the stop
   loss policies for some sponsoring employers (1) set forth a deductible amount for each
   individual policy, (2) provided specific “per employee” (not aggregate) coverage for
   eligible claims above that deductible, and (3) were “reimbursement” policies, meaning
   that the policyholder would need to pay the entire amount of the claim and the policy
   would then “reimburse” the eligible amount over the deductible. (Id. at 7). For
   example, if an individual policy had a $75,000 deductible, a participant had adjusted
   medical claims of $100,000 in the applicable coverage period, and the sponsoring
   employer paid the $100,000, then the stop loss carrier would receive the claim, review
   it and, if eligible, reimburse the sponsoring employer $25,000.

          Each individual stop loss policy set forth a deadline of May 31, 2019, by which
   the claim was to be paid in order for any “above-the-deductible” amount to be
   considered for reimbursement. (Id. at 8). The stop loss carrier, however, “has agreed
   to extend the Loss Paid Date from May 31, 2019 to July 31, 2019 for losses incurred in
   the policy period for those Sponsoring Employers that have paid stop loss premiums
   through the February 28, 2019 termination date.” (Id.; Declaration of Robert E.
   Moore, Jr. Dated April 15, 2019 (“Moore Decl.-Hard Rock”) ¶ 11 (Docket No. 62-1)).

          According to the IF, the proposed timelines make realistic the ability of a
   sponsoring employer to “(1) see who of its participating employees have adjusted
   unpaid provider invoices that are above the applicable stop loss deductible; (2) pay
   those provider invoices; and (3) submit to [the carrier], prior to July 31, 2019 Loss Paid
   Date, for consideration of reimbursement to the Sponsoring Employer the amounts
   above the stop loss policy deductible.” (Liquidation Mot. at 8).
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              15
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 16 of 26 Page ID #:1649


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
          At the hearing, Hard Rock and other objectors argued that they understand that
   in light of the deadline on July 31, 2019, there needs to be a more compressed timeline
   for claims eligible for stop loss coverage. But there are only 18 employers with stop
   loss coverage and more than 100 without it, or the vast majority of the affected
   employers. In light of the overwhelming number of employers in the latter group, the
   objectors contended that there should be a two-track process where the claims with
   stop loss coverage can be targeted and addressed first to ensure that eligible employers
   would receive any benefits that might mitigate loss. The IF, noting that it is not in
   favor of a two-track process, acknowledged that it might be the only way to preserve
   the benefits for employers with stop loss coverage and provide the flexibility to
   negotiate with providers for employers without the coverage.

          The Court agrees that a two-track process would be a more productive and
   effective liquidation plan. The employers with stop loss coverage, whose claims
   would be targeted first, would maintain the benefits of the extension provided by the
   stop loss carrier. As noted, the employers without stop loss coverage would have more
   time to negotiate with providers for lower costs and be less likely to receive inaccurate
   claims runs. As with NRL’s Opposition, the IF should keep in mind this discussion in
   proposing the revised liquidation plan with specific dates for the two-track process.

         Third, the IF states that the proposed timeline “for all provider invoices to be
   submitted (May 7, 2019) is realistic” based upon on the experience of the IF, and with
   “confirmation from the third-party administrators, the overwhelming bulk of medical
   invoices are submitted by medical providers within 30 days of the date of service,”
   which given the outside/latest termination date of March 8, 2019, would be April 7,
   2019. (Id.). For the reasons already discussed, this point may not be as pertinent with
   respect to the non-stop loss covered claims.

         Accordingly, Hard Rock’s Objection is OVERRULED in part.

                2.    NRL’s Objection

         On April 8, 2019, NRL filed an Objection to the Liquidation Motion. (Docket
   No. 54). The IF’s Response, as discussed above, also addresses these Objections.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              16
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 17 of 26 Page ID #:1650


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
         NRL raises three objections:

          First, NRL objects to “the portion of the proposed order providing that website
   posting constitutes adequate notice to employers, participating employees and medical
   providers,” non-parties to this action. (NRL’s Objection at 1). While agreeing that
   “serving the impacted employers with the [Liquidation Motion] is expensive,” NRL
   states that “emailing notification to employers is certainly not cost-prohibitive” and
   there is no reason that the IF “cannot provide email service of all filings and orders to
   impacted employers.” (Id. at 1–2).

         In the Liquidation Motion, the IF notes that it has previously mailed a Notice of
   Benefit Fund Termination to all sponsoring employers, employee participants, and
   medical providers. (Liquidation Mot. at 5). In that mailing, the IF states that it
   included the following message:

         It is anticipated that the Orderly Plan of Liquidation will be submitted at
         or near the end of March, 2019. That filing will be posted on the website
         at www.receivermgmt.com/riverstone-nexgenhealthplan. You are
         directed to refer to that website at that time regarding matters relating to
         the Orderly Plan of Liquidation.

   (Id.). The sponsoring employees, employees, and medical providers therefore “have
   been placed on notice of the late March 2019 submission of the Proposed Liquidation
   Plan and have been instructed to refer to the above-noted website regarding this filing.”
   (Id.).

          The IF explains that there has been no further mailing because the mailing
   referenced above, “while necessary, was massive and was completed . . . at a cost of
   approximately $123,000.00.” (Id. at 6 (citing Moore Decl. ¶ 5)). And what has been
   incurred as administrative fees and expenses and what is reasonably expected to be
   incurred as administrative fees and expenses, the IF can “ill afford to send out mailings
   to the sponsoring employers, employee participants and medical care providers at
   $123,000 per mailing.” (Id.).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              17
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 18 of 26 Page ID #:1651


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
          The Court recognizes that funds are limited and the IF’s time is constrained.
   Moreover, it is unclear the scope of the issue because the IF notes that “its staff, its
   counsel and the third-party administrators have received innumerable contacts from
   sponsoring employers, participating employees and medical providers (or their
   respective counsel) in relation to matters occurring in this action and in relation to
   Riverstone MEWA situation in general.” (IF’s Response to NRL at 6). But out of an
   abundance of caution, the Court will order the IF to mail and email the revised
   liquidation plan to all sponsoring employers, employee participants, and medical
   providers after the Court has reviewed and approved it.

          At the hearing, the Court also indicated that it will consider using the All Writs
   Act, 28 U.S.C. § 1651, to enjoin providers who will receive notice but then fail to
   submit a timely claim from seeking payment from the Riverstone MEWA assets, the
   employers, or the employees. This approach would avoid putting the burden entirely
   on the employers, as long as the proposed deadline is reasonable and notice is given to
   the providers. In approving the revised liquidation plan, the Court does in fact intend
   to exercise its authority under the All Writs Act to enjoin providers who will receive
   notice and then fail to submit claims in a timely manner.

          Second, NRL objects to paragraph 3 of the IF’s proposed liquidation plan
   because it (1) “requires employers to pay outstanding claims without regard to the
   copayment, coinsurance and deductible obligations of plan participants and
   beneficiaries; (2) “requires employers to obtain ‘a full acceptance and release/accord
   and satisfaction’ when paying claims, even if the amounts expected by the providers
   are paid in full”; (3) “does not provide a mechanism for employers to challenge any
   claims or amounts on the outstanding claim run issued by [the IF]”; and (4) “requires
   negotiation, payment and obtaining of releases within an unrealistically short time.”
   (NRL’s Objection at 2).

         On the first two points raised by NRL, the IF “agrees and will amend the
   (Proposed) Orderly Plan of Liquidation accordingly.” (IF’s Response to NRL at 2).
   As discussed above, the IF proposes that paragraph 3 in the proposed liquidation plan


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              18
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 19 of 26 Page ID #:1652


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   be stricken and replaced with newly drafted language provided in the Response to
   NRL. (Id. at 2–3).

          On the third point, the IF notes, and the Court agrees, that the proposed
   liquidation plan does not state that a sponsoring employer “cannot challenge the claim
   and amounts set forth in the June 1, 2019 unpaid claims runs.” (Id. at 10).

        On the fourth point, the has previously discussed the two-track process in
   connection with Hard Rock’s Objection.

         Third, NRL objects to paragraph 5 of the proposed liquidation plan because it
   “does not set forth the manner in which the [IF] will adjudicate claims of employers
   and others.” (NRL’s Objection at 2). The Court disagrees because the IF has already
   “communicated with the third-party administrators and has been informed that out-of-
   network claims are being adjudicated pursuant to the Plan Documents, including
   application of usual and customary charges.” (IF’s Response to NRL at 10–11;
   Declaration of Robert E. Moore, Jr. Dated April 15, 2019 (“Moore Decl.-NRL”) ¶ 11
   (Docket No. 61-1)).

         Accordingly, NRL’s Objection is OVERRULED in part.

               3.     Systems Paving’s Objection

          On April 11, 2019, Systems Paving, Inc. (“Systems Paving”) filed an Objection
   to the Liquidation Motion. (Docket No. 59). The IF replied to System Paving’s
   Objection on April 18, 2019. (Docket No. 68).

          Systems Paving raises seven objections to the proposed liquidation plan: (1) lack
   of notice; (2) deprivation of due process of law; (3) unfairness of approval of actions
   against non-responsive sponsoring employers; (4) timing of proposed payments; (5)
   failure to consider copayments, deductibles, and coinsurance; (6) lack of jurisdiction
   over Systems Paving; and (7) unfairness of a “blanket ruling” without individual
   consideration. (Systems’ Paving Objection at 1–6). Because the first, fourth, and fifth

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              19
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 20 of 26 Page ID #:1653


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   objections have already been discussed, supra, the Court addresses only the remaining
   objections.

           As to due process, Systems Paving provides no elaboration and simply states
   that it “objects to the entirety of the [Liquidation] Motion and Order, and the
   relief/Court actions sought therein, as such deprives it of due process of law.”
   (Systems Paving’s Objection at 3). The IF correctly notes that to the extent that due
   process “relates to Systems Paving having the opportunity to ‘be heard’,” it is being
   heard through its Objection. (IF’s Response to Systems Paving’s Objection at 8). In
   addition, the proposed liquidation plan does not deprive Systems Paving of any rights.
   At its core, all the proposed liquidation plan does it set forth a procedure by which each
   sponsoring employer would receive “its obligations relating to the unpaid provider
   invoices” from the IF, and the sponsoring employer “can choose to ignore all of it.”
   (Id.). But if a sponsoring employer does ignore it, then the IF “can consider whether to
   sue the Sponsoring Employer, at which time the rights of the [IF] and Sponsoring
   Employer would be determined.” (Id.).

          As to the unfairness of approval of actions against non-responsive sponsoring
   employers, the proposed liquidation plan specifies only that if Systems Paving does not
   pay its obligations relating to the unpaid provider invoices and claims, then the IF
   “may pursue an ERISA enforcement action against [Systems Paving].” (Id. at 4). In
   other words, the Court is not approving actions by the IF against non-responsive
   sponsoring employers, but only acknowledging that the IF may consider such actions.

          Moreover, to the extent Systems Paving has a “side deal between itself and
   Riverstone,” that agreement does “not set forth the obligations of Systems Paving
   regarding the Systems Paving employee benefits plan over which the [IF] is in
   control.” (Id.). Rather, the “operative document regarding the Systems Paving
   employee benefits plan is the Plan Document and the Summary Plan Description,”
   which make clear that the Systems Paving employee benefit plan is self-funded and
   that “the costs and benefits owed are the responsibility of Systems Paving.” (Id. at 5).
   This objection is therefore overruled for the same reasons the Court overruled the Hard
   Rock objection.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              20
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 21 of 26 Page ID #:1654


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
          As to lack of jurisdiction, Systems Paving is not a party to this action, and the
   Court has jurisdiction over the Riverstone MEWA and Participating Plans to approve
   or reject the proposed liquidation plan.

          As to the unfairness of a “blanket ruling,” the IF is requesting an approval of a
   proposed plan of liquidation and “does not in any fashion require a ruling by the Court
   on issues such as whether the individual Sponsoring Employer is responsible for
   paying the amount of the employer obligation in relation to the unpaid provider
   invoices/claims.” (Id. at 9). The IF further notes that a sponsoring employer, after
   receiving the amount of unpaid claims, can choose to maintain its position that it owes
   nothing. (Id.). This position has been taken by a number of objectors.

         Accordingly, Systems Paving’s Objection is OVERRULED in part.

                4.    CEMCO’s Objection

         On April 15, 2019, California Expanded Metal Products Co. (“CEMCO”) filed
   an Objection to the Liquidation Motion. (Docket No. 63). The IF replied to
   CEMCO’s Objection on April 18, 2019. (Docket No. 75).

          Through its Objection, CEMCO objects to (1) the IF’s “failure to provide
   adequate notice”; (2) paragraph 3 of the proposed liquidation plan because it does not
   account for employee responsibility (i.e., copayments, deductibles, and coinsurance),
   provide sufficient time for sponsoring employers to negotiate and pay claims, requires
   releases from medical providers upon payment of claims, and does not set forth a
   process for a sponsoring employer to dispute the June 1, 2019, unpaid provider
   invoice/claims run; and (3) paragraph 5 because it does not identify the criteria on
   which funds will be allocated to claimants and contains no process for appealing the
   IF’s claims allocations. (CEMCO’s Objection at 2).

          The majority of these objections have already been addressed and, as the IF
   correctly notes, some are made “on grounds identical to objections raised by [NRL].”
   (IF’s Response to CEMCO’s Objection at 4).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              21
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 22 of 26 Page ID #:1655


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
           The Court specifically addresses CEMCO’s objection that the proposed
   liquidation plan does not identify the criteria on which funds will be allocated to
   claimants. The IF points out that the Court “has already established the priority of
   claims to be addressed in the distribution of Plan assets – first, administrative fees and
   expenses; and second, the payment of legitimate claims to the greatest extent possible.”
   (Id. at 6 (citing Consent Judgment (Docket No. 41)). The IF then notes, and the Court
   agrees, that it “has always considered this to mean payment of administrative fees and
   expenses first, payment of unpaid medical-related claims second, and payment of non-
   medical claims third.” (Id.). The IF also states that, if instructed by the Court, it can
   also “expand upon this issue in the treatment of the [Proof of Claim] process in
   paragraph 5 of the [proposed liquidation plan].” (Id.).

          While the IF’s response to CEMCO’s objection articulating the IF’s
   understanding, the proposed change to paragraph 5 seems unnecessary. The Court, out
   of an abundance of caution, will instruct the IF to provide greater clarity in the
   proposed liquidation plan.

         Accordingly, CEMCO’s Objection is OVERRULED in part.

                5.    FPI’s Objection

         On April 19, 2019, FPI Management, Inc. (“FPI”) filed an Objection to the
   Liquidation Motion. (Docket No. 72). The IF replied to FPI’s Objection on April 24,
   2019. (Docket No. 81).

          Through its Objection, FPI objects to (1) the IF’s failure to provide adequate
   notice; (2) the failure to precisely define “claims”; (3) the release/accord and
   satisfaction requirement and timing by which a sponsoring employer must obtain one;
   (4) the time periods as “unrealistic”; and (5) the lack of “accounting and credit to
   employers” for claims already paid. (FPI’s Objection at 1–12). Because some of the
   objections have already been addressed, the Court will address only the second and
   fourth objection.


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              22
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 23 of 26 Page ID #:1656


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
          As to the IF’s failure to precisely define a “claim” for purposes of the proposed
   liquidation plan, FPI notes that the term is “overly broad” and the claims for which
   employers are responsible appear to include “greater financial liability than what
   employers would be responsible for under the terms of their respective plans, including
   portions of claims that employees are themselves responsible for paying under the
   plans (e.g., co-payments, deductibles, and co-insurance).” (FPI’s Objection at 4). The
   Court disagrees. As pointed out by the IF, a “claim” means the “unpaid provider
   invoices for dates of service through the time for which the Sponsoring Employer had
   paid premium equivalent/contribution to the Riverstone MEWA.” (IF’s Response to
   FPI’s Objection at 3).

          The IF also contends that it is willing to amend the proposed liquidation plan for
   clarity. (Id.). As with CEMCO’s objection that the proposed liquidation plan does not
   identify the criteria on which funds will be allocated to claimants, the Court will
   instruct the IF to provide greater clarity in the proposed liquidation plan.

          As to the lack of “accounting and credit to employers” for claims already paid,
   FPI contends that sponsoring employers “should be credited with the claims for care
   that they already funded under their plans before the [IF] presents them with their
   claim run.” (FPI’s Objection at 9). FPI also contends that “the monies that employers
   paid to Riverstone to fund their plans can be traced back to employers, and they should
   get credit for the monies that they paid,” or at least the employers “should get
   proportional credit for the assets in the plans that the [IF] is administering.” (Id.).

         The IF offers two reasons why such a “credit” would not be possible, both of
   which the Court finds persuasive:

          First, it is unclear how a credit to a sponsoring employer would be calculated or
   administered, especially in light of the fact that funds were commingled. The IF notes
   that “unscrambling the commingled MEWA egg is not an easy process,” requiring
   answers to at least the following question: what happens if some sponsoring employers
   have experienced paid claims in excess of their payments to the Riverstone MEWA?
   Should “debits,” as oppose to a credit, occur for those employers? And if so, how will

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              23
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 24 of 26 Page ID #:1657


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   “debits” be administered or collected? What happens if a sponsoring employer ceased
   sponsoring the Riverstone MEWA several years ago or is no longer in business?
   Should it be debited? Should a credit be conditioned upon the IF’s successful
   collection of the outstanding debits? (See IF’s Response to FPI’s Objection at 6–7).

          Second, even if these issues can be resolved, FPI is essentially proposing that
   the funds held by the IF should be used now to pay claims that are the sponsoring
   employers’ responsibility, rather than pay other creditors or administrative fees and
   costs. (Id. at 7). But this proposal would likely expose participating employees to
   balance billing and collection actions from medical providers. Most strikingly, “there
   are simply not sufficient funds in the Riverstone MEWA Liquidation Estate to pay FPI
   (or other Sponsoring Employers) up front as to the amounts alleged to have been
   overfunded.” (Id. (emphasis added)).

         Accordingly, FPI’s Objection is OVERRULED in part.

               6.     Burke Williams Day Spa’s Objection

         On April 23, 2019, Burke Williams Day Spa filed an Objection to the
   Liquidation Motion. (Docket No. 77). The IF replied to Burke Williams Day Spa’s
   Objection on April 26, 2019. (Docket No. 87).

         Burke Williams Day Spa is raising the same seven objections that were raised in
   Systems Paving’s Objection. For the same reasons already discussed, the Court finds
   them unpersuasive.

         Accordingly, Burke Williams Day Spa’s Objection is OVERRULED in part.

               7.     The City of Modesto’s Objection

         At the hearing, the City of Modesto appeared and noted that it did not file
   written objections because they were adequately covered by the other objectors. The
   City of Modesto stated that it also has stop loss coverage and reaffirmed many of the

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              24
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 25 of 26 Page ID #:1658


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
   objections previously discussed. And for the reasons already stated, the IF will address
   the two-track process in the revised proposed liquidation plan.

         E.     All Writs Act Protection

           The IF also requests an Order “staying, enjoining and/or prohibiting any effort
   by a person or entity to claim against the assets of the Plans, outside of the procedures
   set forth in the Proposed Liquidation Plan, is needed in aid of effecting” efficient
   liquidation. (Liquidation Mot. at 12). The IF explains that if “claimants do not follow
   [the] liquidation plan, but rather choose to make claims in other forums as against the
   assets of the Plans, then the orderly, centralized and equitable treatment of claims made
   against the assets of the Plans will be frustrated.” (Id. at 11–12). The Court agrees.

          The All Writs Act provides that “all courts established by Act of Congress may
   issue all writs necessary and appropriate in aid of their respective jurisdictions and
   agreeable to the usages and principles of law.” 28 U.S.C. § 1651.

          As the Court previously indicated in approving the Consent Judgment, the All
   Writs Act provides the Court with authority to issue an Order that extends to non-
   parties and such authority is inherent in ERISA actions. See, e.g., United States v. New
   York Telephone Company, 434 U.S. 159, 174 (1977) (concluding that “[t]he power
   conferred by the [All Writs] Act extends, under appropriate circumstances, to persons
   who, though not parties to the original action or engaged in wrongdoing, are in a
   position to frustrate the implementation of a court order or the proper administration of
   justice”); Cutler v. 65 Sec. Plan, 831 F. Supp. 1008, 1014 (E.D.N.Y. 1993)
   (recognizing “the court’s power to stay all actions against the Fund” under the All
   Writs Act and analyzing “what procedure the court could adopt to assist the parties in
   achieving a quick and fair settlement of the case with the lowest possible transaction
   costs”).

          As indicated above, in reviewing and approving the revised proposed liquidation
   plan, the Court also intends to exercise its authority under the All Writs Act to enjoin
   providers who will receive notice and then fail to submit claims in a timely manner.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              25
Case 2:19-cv-00778-MWF-MAA Document 89 Filed 05/01/19 Page 26 of 26 Page ID #:1659


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

   Case No. CV 19-778-MWF (MAAx)                   Date: May 1, 2019
   Title:   R. Alexander Acosta v. Riverstone Capital LLC, et al.
         Accordingly, the ruling on the Liquidation Motion is DEFERRED.

   IV.   CONCLUSION

          For the reasons discussed above, the Default Motion is GRANTED and the
   ruling on the Liquidation Motion is DEFERRED.

          On or before May 6, 2019, the IF is ORDERED to file a revised proposed
   liquidation plan consistent with the issues discussed above and raised at the hearing,
   including amendments to paragraphs 3 and 5, greater clarity on the definition of a
   “claim”, revision to the Court’s role in final determination of disputed claims, and new
   timelines for the two-track process for employers with and without stop loss coverage.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              26
